                     UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF NEW YORK

                            JUDGMENT IN A CIVIL CASE


PASCAL T.,

                                     Plaintiff,
       vs.                                                          5:17-CV-01347
                                                                    (MAD)
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                              Defendant.
________________________________________

Decision by Court. This action came to trial or hearing before the Court. The issues have been
       tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that the Commissioner's decision is AFFIRMED and
Plaintiff's complaint DISMISSED; and the Court further ORDERS that the Clerk of the Court
shall enter judgment in the Commissioner's favor and close this case, all of the above pursuant to
the Memorandum-Decision and Order of the Honorable Judge Mae A. D’Agostino, dated the
24th day of January, 2019.

DATED: January 24, 2019




                                                     s/Britney Norton
                                                     Britney Norton
                                                     Deputy Clerk
